IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50359
                         Summary Calendar



GREGORY THOMAS DICKERSON,

                                         Plaintiff-Appellant,

versus

JOHN CORNYN, Attorney General,
State of Texas; WILLIAM C. ZAPALAC,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-99-CV-387-JN
                       --------------------
                         October 26, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gregory Thomas Dickerson, Texas prisoner # 592865,

challenges the district court’s dismissal as frivolous of his 42

U.S.C. § 1983 lawsuit against Texas officials, asserting that the

application of the procedural bar to his prior 28 U.S.C. § 2254

habeas corpus petition was error.   This is the same claim

Dickerson raised in the prior habeas proceedings.

     The district court’s dismissal was not error because

Dickerson’s complaint was an attempt to relitigate the issue of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50359
                                -2-

the procedural bar and was thus a challenge to the underlying

constitutionality of his confinement; as such, it was barred by

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).    The instant

appeal is frivolous and is therefore DISMISSED.      See 5th Cir. R.

42.2.

     The district court’s dismissal of the lawsuit counts as a

“strike” for purposes of 28 U.S.C. § 1915(g), and this court’s

dismissal is another strike.   See Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996).   Dickerson is CAUTIONED that if he

accumulates three strikes, he will not be allowed to proceed IFP

in any civil action or appeal while he is incarcerated or

detained in any facility unless he is in imminent danger of

serious physical injury.   See § 1915(g).

     APPEAL DISMISSED.   SANCTIONS WARNING ISSUED.